Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1. This action is responsive to the communication filed on August 27, 2019. At this time, claims 1-23 are pending and addressed below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5,  12, 6, 10, 13, 16, 17, 21   are rejected under 35 U.S.C 103 as being unpatentable over Acar, US pat.No 10075846 in view of Lamb, US pat.No 20160034659.  

Claims 1, 12, Acar discloses a method for verifying an identity of a user, (See Acar, abstract; continuous and transparent verification, authentication, and identification of individuals are provided ) comprising: 
collecting, from sensors of a portable computer, user-specific sensor data arising through use of the portable computer by the user; (See   Col 3, lines 22-33 ; Raw sensor data can be acquired from a wearable device, such as a smartwatch (1) through hardware and software installed on the wearable device. The raw data can be cleaned by applying a low-pass filter (2) and transformed into a proper format for the following stages. Incoming data can be used to extract a set of  )
preparing a user profile based on the user-specific user data; (See Col 3, lines 22-33; Incoming data can be used to extract a set of identification features of the user and inserted into a vector (3), hereinafter referred as a feature vector. The feature vector represents characteristics of the current user profile. In the enrollment phase (9), the created user profile can be securely stored in an authentication server in a secure data center.)
comparing the current sensor data with the user profile; (See Col 3 , lines  34-41; During the verification phase (4), the questioned user profile is dispatched from the authentication server to a decision module (10) (11) where a similarity score between the returned profile and the provided profile is computed to make a binary decision. If decision is no match (5), then the user access to terminal will be suspended and the user is required to re-authenticate using the primary authentication method. However, when decision is match (6) then the user access is maintained and current profile is added to the authentication server (7). )
and confirming the identity of the user responsive to the current sensor data corresponding to the user profile. (See    Col 3, lines 34-41; During the verification phase (4), the questioned user profile is dispatched from the authentication server to a decision module (10) (11) where a similarity score between the returned profile and the provided profile is computed to make a binary decision. If decision is no match (5), then the user access to terminal will be suspended and the user is required to re-authenticate using the primary authentication method. However, when decision is match (6) then the user access is maintained and current profile is added to the authentication server (7). ) 
However, Lamb discloses reading in current sensor data, from the sensors, representative of current usage of the portable computer; (See Lamb, [0005]; a set of usage data will be received  from a device over a network. The set of usage data may be collected via at least one sensor integrated with the device, and the set of usage data may pertain to use of the device by a user.)
Acar and Lamb are analogous art because they are from the same field of endeavor which is sensor-enable device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Acar with the teaching of Lamb to  include data usage of a user because it would have allowed  to make report based also on usage data of the user.

Claim 2. The combination of Acar and Lamb discloses the method according to claim 1, wherein the user-specific sensor data and the current sensor data includes measured values from the sensors representative of speed and/or acceleration experienced by the portable computer. (See Lamb, [ 0036 ])
Acar and Lamb are analogous art because they are from the same field of endeavor which is sensor-enable device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Acar with the teaching of Lamb to  include data usage of a user because it would have allowed  to make report based also on usage data of the user.
 Claim 4, the combination of Acar and Lamb discloses the method according to claim 1, wherein the user-specific sensor data and the current sensor data include measured values from the sensors representative of position of the portable computer and/or direction of the portable computer. (See  Acaar, col 3, lines 3-6 ) Claim 5. the combination of Acar and Lamb discloses the method according to claim 1, wherein the user-specific sensor data and the current sensor data includes measured values from the sensors 

Claim 6. The combination of Acar and Lamb discloses the method according to claim 1, wherein the user-specific sensor data and the current sensor data includes usage data indicative of wireless network usage of the portable computer. (See Lamb, [0005]; a set of usage data will be received  from a device over a network. The set of usage data may be collected via at least one sensor integrated with the device, and the set of usage data may pertain to use of the device by a user.)
Acar and Lamb are analogous art because they are from the same field of endeavor which is sensor-enable device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Acar with the teaching of Lamb to  include data usage of a user because it would have allowed to make report based also on usage data of the user.
 Claim 10. The combination of Acar and Lamb discloses the method according to claim 1, further comprising: identifying a preset threshold value; (col 6, lines 60-67)
determining a value representative of a degree of correspondence between the current sensor data and the user profile; (See Acar, fig 1; (11) where a similarity score between the returned profile and the provided profile is computed to make a binary decision. )
and confirming the identity of the user responsive to the value for the degree of correspondence being greater than the threshold value. (See  Acar,  fig 1; If decision is no match (5), then the user access to terminal will be suspended and the user is required to re-authenticate using the primary authentication method. However, when decision is match (6) then the user access is maintained and current profile is added to the authentication server (7).)Claim 13. The combination of Acar and Lamb discloses the portable computer according to claim 12, 
Acar and Lamb are analogous art because they are from the same field of endeavor which is sensor-enable device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Acar with the teaching of Lamb to  include data usage of a user because it would have allowed  to make report based also on usage data of the user.
Claim 16. As to claim 16, the claim is rejected under the same rationale as claim 5. See the rejection of claim 5 above.  
Claim 17.  As to claim 17, the claim is rejected under the same rationale as claim 6. See the rejection of claim 6 above.  Claim 21. As to claim 21, the claim is rejected under the same rationale as claim 10. See the rejection of claim 10 above.     Claims 3, 8, 14 and 19 are rejected under 35 U.S.C 103 as being unpatentable over Acar, US pat.No 10075846 in view of Lamb, US pat.No 20160034659 in further view of  Mukhtar, US pat.No 9867015.    

Claim 3. The combination of Acar and Lamb does not appear to explicitly disclose the method according to claim 2, further comprising: determining whether the measured values are representative of speed values and/or acceleration values indicative of an impact acceleration; 
and generating a blocking signal blocking use of the portable computer responsive to the measured values being indicative of an impact acceleration. 
However, Mukhtar discloses determining whether the measured values are representative of speed values and/or acceleration values indicative of an impact acceleration; (See Col 17, lines 50-65; where the mobile device movement event occurs during more dangerous driving  )
and generating a blocking signal blocking use of the portable computer responsive to the measured values being indicative of an impact acceleration. (See Col 17, lines 50-65)
Acar, Lamb and Seago are analogous art because they are from the same field of endeavor which is sensor-enable device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Acar and Lamb with the teaching of Seago to  include the acelerometer because it would have allowed  to collect the acceleration information.

Claim 8. the combination of Acar and Lamb does not appear to explicitly disclose the method according to claim 7, further comprising: determining whether the measured values are indicative of an impact noise; and generating a blocking signal blocking use of the portable computer responsive to the measured values being indicative of an impact noise. 
However, Lamb discloses determining whether the measured values are indicative of an impact noise; (See fig 4)
and generating a blocking signal blocking use of the portable computer responsive to the measured values being indicative of an impact noise. (See Col 17, lines 50-65; where the mobile device movement event occurs during more dangerous driving conditions (e.g., high speed of the vehicle 204, rainy or snowy weather conditions, low visibility, peak traffic hours, etc.), or if mobile device movement events are frequent (e.g., above a threshold amount of mobile device movement events detected during a trip), the risk feedback generation module 312 may issue an alarm. Alternatively, in these cases, the risk feedback generation module 312 may  )

Claim 14. The combination of Acar and Lamb does not appear to explicitly disclose the portable computer according to claim 12, wherein the hardware processor is further programmed to: determine whether the measured values are representative of speed values and/or acceleration values indicative of an impact acceleration; and generate a blocking signal blocking use of the portable computer responsive to the measured values being indicative of an impact acceleration.   

However,  Mukhtar discloses determine whether the measured values are representative of speed values and/or acceleration values indicative of an impact acceleration; (See Col 17, lines 50-65; where the mobile device movement event occurs during more dangerous driving conditions (e.g., high speed of the vehicle 204, rainy or snowy weather conditions, low visibility, peak traffic hours, etc.), or if mobile device movement events are frequent (e.g., above a threshold amount of mobile device movement events detected during a trip), the risk feedback generation module 312 may issue an alarm. Alternatively, in these cases, the risk feedback generation module 312 may disable the user interface of the mobile device 212 to prevent further interaction with the mobile device 212. )
and generate a blocking signal blocking use of the portable computer responsive to the measured values being indicative of an impact acceleration. (See Col 17, lines 50-65)
Acar, Lamb and Seago are analogous art because they are from the same field of endeavor which is sensor-enable device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Acar and Lamb with the teaching of Seago to  include the acelerometer because it would have allowed  to collect the acceleration information.     

Claim 19. As to claim 19, the claim is rejected under the same rationale as claim 8. See the rejection of claim 8 above.                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     

Claims 7, 18 and 20 are rejected under 35 U.S.C 103 as being unpatentable over Acar, US pat.No 10075846 in view of Lamb, US pat.No 20160034659 in further view of  Skobov, US pat.No 20180192446.   

Claim 7. The combination of Acar and Lamb does not appear to explicitly disclose the method according to claim 1, wherein the user-specific sensor data and the current sensor data includes measured values from the sensors representative of sound in surroundings of the portable computer. 
However, Skobov discloses wherein the user-specific sensor data and the current sensor data includes measured values from the sensors representative of sound in surroundings of the portable computer. (See Skobov, [0048])
Acar, Lamb and Skobov are analogous art because they are from the same field of endeavor which is sensor-enable device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Acar and Lamb with the teaching of Skobov to  include sound location  because it would have allowed  to collect the sound information.

Claim 18.  As to claim 18, the claim is rejected under the same rationale as claim 7. See the rejection of claim 7 above.   

Claims 9, 20 are rejected under 35 U.S.C 103 as being unpatentable over Acar, US pat.No 10075846 in view of Lamb, US pat.No 20160034659 in further view of  Fingal US pat.No 20140181910. 
 
Claim 9. The combination of Acar and Lamb does not appear to explicitly disclose the method according to claim 1, wherein the user-specific sensor data and the current sensor data include image data from the sensors of objects in surroundings of the portable computer. 
However, Fingal discloses wherein the user-specific sensor data and the current sensor data include image data from the sensors of objects in surroundings of the portable computer. (See Fingal, 
[0162])


Claim 20. As to claim 20, the claim is rejected under the same rationale as claim 9. See the rejection of claim 9 above.   

Claims 11, 22 are rejected under 35 U.S.C 103 as being unpatentable over Acar, US pat.No 10075846 in view of Lamb, US pat.No 20160034659 in further view of  Tan, US pat.No 20160161339.

Claim 11. The combination of Acar and Lamb does not appear to explicitly disclose the method according to claim 1, further comprising: adding the respective current sensor data to the user-specific sensor data to generate updated user data; 
and updating the user profile according to the updated user data. 
However, Tan discloses adding the respective current sensor data to the user-specific sensor data to generate updated user data; (See Tan, [ 0039])
and updating the user profile according to the updated user data.  (See Tan, [0039]) 
Acar, Lamb and Tan are analogous art because they are from the same field of endeavor which is sensor-enable device. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Acar and Lamb with the teaching of Tan to  include updated data because it would have allowed  to the user profile information to stay current.

Claim 22. As to claim 22, the claim is rejected under the same rationale as claim 10. See the rejection of claim 10 above.          

Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 23, the following is a statement of reasons for the indication of allowable subject matter: 
The combination of Acar, US pat.No 10075846 in view of Lamb, US pat.No 20160034659 discloses a plurality of sensors; and a hardware processor programmed to execute software instructions to perform operations including to: compare the current sensor data with the user profile to determine a value representative of a degree of correspondence between the current sensor data and the user profile; and confirm the identity of the user responsive to the value for the degree of correspondence being greater than a predefined threshold value.
The prior art does not disclose collect, from the plurality of sensors, user-specific sensor data arising through use of the portable computer by the user, the user-specific sensor data including measured values from the plurality of sensors representative of position and direction of the portable computer over time, and a least two of measured values representative of temperature in the surroundings of the portable computer, measured values representative of sound in surroundings of the portable computer, or measured values representative of images of objects in surroundings of the portable computer, prepare a user profile using the user-specific user data, including to link the measured values to time and date information, to prepare a time-resolved movement profile of the user profile, read in current sensor data, from the plurality of sensors, representative of current usage of the portable computer.
                                                                         Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilson, US pat.No 20110165861.
Bailey, US pat.No 20160380989.
Smith, US pat.No 20160182502.
Davis, US pat.No 20120117020.
Guilaume, US pat.No 20160277528.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Date: 3/24/2021                                  




/JOSNEL JEUDY/Primary Examiner, Art Unit 2438